                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DONALD RAY OWEN, JR.,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:19-CV-122-JD-MGG

 OFFICER EDDY, et al.,

                       Defendants.

                                    OPINION AND ORDER

       Donald Ray Owen, Jr., a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, this court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint, Owen alleges that, on January 1, 2019, he was in a day room at

the Elkhart County Corrections Center, and Officer Addair ordered him to put on his

uniform. As he was dressing, Officer Eddy approached and scolded Owen for not

wearing his uniform. Owen told Officer Eddy, “Fuck this uniform, fuck this dayroom,”
and Officer Eddy ordered Owen to return to his cell. Officer Eddy then pulled out a

taser and ordered Owen to turn and get on the ground. As Owen was complying with

Officer Eddy’s orders, Officer Eddy shot him with a taser in the back and continued to

tase him as he fell on the ground. Correctional staff then escorted Owen to his cell. At

his cell, Owen requested medical attention for his back. He also requested a new

uniform and a shower because he had soiled himself when he was tased. Correctional

staff ignored his requests for assistance, and he did not receive a new uniform until two

days later.

       Owen asserts an Eighth Amendment claim of excessive force against Officer

Eddy for tasing him and against Officer Addair for not intervening. The “core

requirement” for an excessive force claim is that the defendant “used force not in a

good-faith effort to maintain or restore discipline, but maliciously and sadistically to

cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009). Several factors

guide the inquiry of whether an officer’s use of force was legitimate or malicious,

including the need for an application of force, the amount of force used, and the extent

of the injury suffered by the prisoner. Id. “[O]fficers who have a realistic opportunity to

step forward and prevent a fellow officer from violating a plaintiff’s rights through the

use of excessive force but fail to do so could be held liable under § 1983.” Fillmore v.

Page, 358 F.3d 496, 505–06 (7th Cir. 2004). The complaint states a plausible Eighth

Amendment claim of excessive force against Officer Eddy. It is unclear from the

allegations whether Officer Addair had a realistic opportunity to stop Officer Eddy, but,




                                              2
giving Owen the inferences to which he is entitled at this stage of the proceedings, the

complaint also states a plausible claim against Officer Addair for failing to intervene.

       Owen also names Corporal Ryall as a defendant. However, he omits any

mention of Corporal Ryall in the narrative portion of the complaint. Because there is no

indication that Corporal Ryall violated Owen’s constitutional rights, this defendant is

dismissed.

       Owen also requests a subpoena for the surveillance video recordings of the use

of force incident. A party has a duty to preserve evidence when he knows, or should

have known, that litigation is imminent. Trask-Morton v. Motel 6 Operating L.P., 534 F.3d

672, 681 (7th Cir. 2008). The duty to preserve evidence encompasses any evidence that

the non-preserving party knew or reasonably could foresee would be relevant to the

action. Larson v. Bank One Corp., 2005 WL 4652509, *10-11 (N.D. Ill. August 18, 2005);

Danis v. USN Communications, Inc., 2000 WL 1694325, *32 (N.D. Ill. Oct. 20, 2000). By

receiving this order, the defendants are advised that they must preserve any such video

recordings, and Owen may request them from defense counsel during the discovery

stage. As a result, there appears to be no need for a subpoena, and the request for

subpoena is denied.

       For these reasons, the court:

       (1) GRANTS Donald Ray Owen, Jr., leave to proceed on an Eighth Amendment

claim of excessive force against Officer Eddy for tasing him on January 1, 2019;




                                             3
      (2) GRANTS Donald Ray Owen, Jr., leave to proceed on an Eighth Amendment

claim against Officer Addair for failing to intervene when Officer Eddy tased him on

January 1, 2019;

      (3) DISMISSES Corporal Ryall;

      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Officer Eddy and Officer Addair at the Elkhart County Corrections Center

with a copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Eddy and Officer

Addair to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which Donald Ray Owen, Jr., has been granted

leave to proceed in this screening order

      SO ORDERED on March 25, 2019

                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
